Citation Nr: 1739046	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  12-33 986A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a disability rating in excess of 30 percent, for aortic valve replacement, with scars and history of insufficiency, from January 1, 2011 to prior to December 7, 2015, and in excess of 60 percent from December 7, 2015.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1985 to August 2008.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke Virginia.

During the period of the appeal, in a January 2016 rating decision, the RO increased the disability rating for the Veteran's service-connected aortic valve replacement from 30 percent to 60 percent, effective December 7, 2015.  Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned generally will be presumed to be seeking the maximum benefit allowed by law and regulation and a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  As a result, the assigned ratings are less than the maximum available benefits that can be awarded, and the Veteran has not withdrawn his appeal.  Accordingly, this issue remains before the Board.


FINDINGS OF FACT

1.  Affording the Veteran the benefit of the doubt, from January 1, 2011 to prior to December 7, 2015, the Veteran's aortic valve replacement more nearly approximated a workload of greater than 3 Metabolic Equivalent of Tasks (METs) but not greater than 5 METs that resulted in dyspnea, fatigue, and dizziness.  

2.  At no point during the appeal has the Veteran's aortic valve replacement been characterized by chronic congestive heart failure, or; workload of 3 METs or less that resulted in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.


CONCLUSIONS OF LAW

1.  From January 1, 2011 to prior to December 7, 2015, the criteria for a disability rating of 60 percent for aortic valve replacement, with scars and history of insufficiency, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321(a), 4.7, 4.104, Diagnostic Code (DC) 7016 (2016).

2.  Throughout the appeal period, the criteria for a disability rating in excess of 60 percent for aortic valve replacement, with scars and history of insufficiency, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321(a), 4.7, 4.104, Diagnostic Code (DC) 7016 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, certainly not in exhaustive detail, each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  The Duties to Notify and Assist

VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In this case, a notice letter was sent to the Veteran in January 2011.  The Veteran has received all required notice concerning his claim, and it has been reconsidered since providing all required notice.  The claims file contains STRs, VA medical evidence, and the Veteran's contentions.  

Furthermore, the Veteran was provided VA examinations in June 2010 and December 2015.  In August 2017 written argument, the Veteran's representative argued that the June 2010 VA examination was inadequate because it was performed by a nurse practitioner, rather than a cardiologist.  The Veteran's representative has offered no argument as to the specific qualifications of the examiner other than the fact that she was a nurse practitioner and has not indicated why she would not be qualified to evaluate the severity of the Veteran's heart disability.  The representative has also not provided argument regarding why it would be necessary to have a cardiologist evaluate the Veteran's heart disability other than generally stating that it is a complex condition.  Both the United States Court of Appeals for Veterans Claims (Court) and the United States Court of Appeals for the Federal Circuit (Federal Circuit) have held that the Board is entitled to presume the competence of a VA examiner and specific challenges to a VA examiner's competency must be raised by the appellant to overcome this presumption.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009); Bastien v. Shinseki, 599 F.3d 1301 (Fed. Cir. 2010); see also Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (citing Hilkert v. West, 12 Vet. App. 145, 151 (1999)).  The Court held in Cox that "the Board is entitled to assume the competence of a VA examiner."  20 Vet. App. at 569; see also Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (explicitly extending the presumption of competence discussed in Cox and Rizzo to VA examiners).  The Veteran's representative has not met the burden of demonstrating incompetency of this particular examiner.  The representative has offered no argument as to how the nurse practitioner would be unable to provide the information necessary to evaluate the Veteran's heart disability.  Accordingly, the Board finds that the examination and opinion as a whole are adequate and contain sufficient information to decide the issue on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Additionally, as explained below, the Board is placing greater weight of probative value on the December 2015 VA examiner's METs estimate than on that made by the June 2010 VA examiner.  Neither the Veteran nor his representative has raised any questions regarding the sufficiency of the December 2015 examination.  
The Veteran has not identified any pertinent evidence that remains outstanding.  As a result, VA's duty to notify and assist is met.

II.  Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4 (2016).  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2016); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).
Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2016).  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3 (2016).

Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In its determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

The Board must assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2014).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).




III.  Analysis

The Veteran contends that after his temporary total evaluation ended, his service-connected aortic valve replacement warrants a higher disability rating than the 30 percent assigned, effective from January 1, 2011 to December 7, 2015, when he was assigned a 60 percent rating.  Affording him the benefit of the doubt, the Board agrees.

The Veteran's aortic valve replacement may be rated pursuant to DC 7016 for heart valve replacement (prosthesis).  38 C.F.R. § 4.104, DC 7016 (2016).

Under DC 7016, a 30 percent disability rating is warranted for a workload of greater than 5 METs but not greater than 7 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  Id.

A 60 percent disability rating is warranted for more than one episode of acute congestive heart failure in the past year, or a workload of greater than 3 METs but not greater than 5 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Id.

The maximum 100 percent disability rating is warranted for chronic congestive heart failure, or; a workload of 3 METs or less that results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent  Id.  Additionally a 100 percent disability rating is warranted for an indefinite period following date of hospital admission for valve replacement.  Id.

A note under DC 7016 states that a rating of 100 percent shall be assigned as of the date of hospital admission for valve replacement.  Six months following discharge, the appropriate disability rating shall be determined by mandatory VA examination.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e) (2016).
Despite the note to DC 7016, requiring the Board to treat any change in evaluation as a reduction under 38 C.F.R. § 3.105(e), the Board determines that the Veteran has never disagreed with the general reduction from the temporary 100 percent rating, just the 30 percent rating to which he was reduced.  In a November 2010 statement in support of claim, and in his February 2011 notice of disagreement, the Veteran clearly stated that he disagreed with the 30 percent rating assigned after the end of the temporary 100 percent rating, and that he thinks a 60 percent evaluation after his temporary total evaluation is appropriate.  As a result, the Board will evaluate his claim as an increased rating claim in excess of 30 percent, rather than a disagreement with the reduction from 100 percent.

In a February 2009 rating decision, the RO granted the Veteran's claim for service connection for an aortic valve replacement, assigning a 60 percent disability rating.  Subsequently, in an October 2009 rating decision, the RO granted a temporary evaluation of 100 percent for his aortic valve due to surgery.  In that rating decision, the RO noted that the Veteran would be reevaluated again in six months after he had recovered from his surgery.

In a June 2010 VA examination report, the Veteran stated that he was gradually getting stronger, after his September 2009 aortic valve replacement surgery, but still experienced shortness of breath, dizziness, and occasional nausea with mild exertion.  The examiner noted that he had dyspnea onset on mild exertion.  The examiner found that there was no evidence of congestive heart failure or pulmonary hypertension.  Upon testing, the Veteran's left ventricular ejection fraction was greater than 50 percent.  However, the VA examiner determined that exercise testing was medically contraindicated because of the Veteran's recent surgery in September 2009.  Without objectively testing the Veteran, the VA examiner estimated that the Veteran's METs levels were greater than 5 but not greater than 7.  In reaching this conclusion, the examiner noted that the Veteran could garden, rake, weed if he took his time, and could carry light objects up eight steps without stopping.  As a result of this examination, in an October 2010 rating decision, the Veteran's service-connected aortic valve replacement was reduced to 30 percent.    

In a November 2010 statement in support of claim, the Veteran wrote that the 30 percent evaluation was a mistake, the June 2010 VA examination report that it was based on was inadequate, and that he felt that he should have received a 60 percent disability rating after his temporary total evaluation ended.  He reported that he experienced dyspnea, fatigue, and dizziness.  In a February 2011 notice of disagreement, the Veteran wrote that the determination in the June 2010 VA examination report that his METs were greater than 5 but not greater than 7 was made subjectively.

In a December 2015 VA examination report, the Veteran was diagnosed with aortic valve replacement, with scars and a history of insufficiency, as well as a paroxysmal atrial flutter and first degree AV block.  The examiner noted that the Veteran had never had congestive heart failure, and upon testing, his left ventricular ejection fraction was 58 percent.  Interview based METs testing was completed.  The Veteran reported symptoms of dyspnea, fatigue, and dizziness.  The examiner determined that the Veteran's METs levels were greater than 3 but not greater than 5 METs.  The examination report indicates that these METs levels had been found to be consistent with activities such as light yard work (weeding), moving lawn (power mower), and brisk walking.  

The Board notes that the activities listed by the June 2010 VA examiner, in her estimation that the Veteran's METs levels were greater than 5 but not greater than 7 METs, were almost exactly the same activities that the December 2015 VA examiner found warranted METs levels of greater than 3 but not greater than 5 METs.  Specifically, both the June 2010 and December 2015 VA examiners noted that the Veteran could perform light yard work, such as gardening and weeding, as well as other light activities.  As a result of this apparent inconsistency between METs level assigned based on similar activities, the Board resolves doubt in the Veteran's favor and concludes that the estimate provided by the December 2015 VA examiner more accurately portrayed the severity of the Veteran's heart disability from January 1, 2011 to December 7, 2015.  Therefore, the Board finds that the Veteran's aortic valve replacement, with scars and history of insufficiency, more nearly approximated the criteria contemplated by a 60 percent rating under DC 7016 from January 1, 2011 to December 7, 2015.  38 C.F.R. §§ 3.102, 4.104, DC 7016 (2016).  

At no point during the appeal did the Veteran meet the criteria for the maximum 100 percent disability rating.  His aortic valve replacement has not been manifested by chronic congestive heart failure, or; a workload of 3 METs or less that results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, DC 7016 (2016).  

The Board has not overlooked the Veteran's lay statements with regard to his aortic valve symptoms.  He is competent to report on factual matters of which he had firsthand knowledge; and the Board finds that his reports concerning symptomatology have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, there is no basis for concluding that the Veteran is competent to determine the current severity of his aortic valve replacement, including estimating METs levels based on his symptoms, in the absence of specialized medical training, which in this case he has not established.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. §§ 3.303(a), 3.159(a) (2016); Jandreau, 492 F.3d at 1376-77.  As such, the objective medical findings provided by the December 2015 VA examination report have been accorded greater probative weight in determining that a disability rating of 60 percent, but no higher, is warranted throughout the appeal period.











(CONTINUED ON NEXT PAGE)

ORDER

A disability rating of 60 percent is granted for aortic valve replacement, with scars and history of insufficiency, from January 1, 2011 to prior to December 7, 2015, subject to the laws and regulations governing monetary benefits.

A disability rating in excess of 60 percent for aortic valve replacement, with scars and history of insufficiency, is denied.




____________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


